Exhibit 10.9

 

LOGO [g56438g60z13.jpg]   

Dennis Zeleny

Senior Vice President and

Chief Human Resources Officer

January 19, 2010   

Sunoco, Inc.

1735 Market Street Ste LL

Philadelphia PA 19103-7583

215 977 3222

Fax 215 977 3743

dzeleny@sunocoinc.com

Ms. Stacy L. Fox

1150 Griswold #3115

Detroit, Ml 48226

Dear Stacy:

On behalf of Lynn Elsenhans, I am delighted to extend this employment offer to
you to join Sunoco, Inc. as Senior Vice President and General Counsel. In this
position, you will be reporting to Lynn, Sunoco’s Chairman and CEO. Contained
herein are the specifics of the offer to you to join Sunoco, Inc.

You are required to complete a physical examination and substance screening in
advance of your start date or within a reasonable time thereafter. Your
examination and screening will be coordinated by Sunoco’s Medical Director once
we have received your written acceptance of this offer. This offer is subject to
a satisfactory result on the substance screening test, a customary background
and reference check and Board approval of your election as Senior Vice President
and General Counsel.

Compensation

Cash

For 2010, your annual salary will be $500,000. Your target bonus under the
annual bonus plan will be approximately 70% of your salary, or $350,000, for
total annualized targeted cash compensation of $850,000.

Since 2010 will be a partial year, any salary earned, and any bonus amount paid,
will be pro-rated based on the portion of the year that you actually serve.
Performance metrics for the 2010 annual bonus plan will be established by the
Compensation Committee at their March 2010 meeting and will be communicated
following approval. The performance metrics for future years are subject to
change at the discretion of the Committee.

You will also be granted a one-time cash award in the amount of $200,000 payable
within thirty (30) days of your start date. This cash award will be paid net of
taxes. If you leave voluntarily or you are terminated by the Company for “Just
Cause,” as defined in the Sunoco, Inc. Special Executive Severance Plan, before
the 24-month anniversary of your start date, you will be required to reimburse
the Company for the full amount of the one-time cash award.



--------------------------------------------------------------------------------

January 19, 2010

Page 2

Equity

Subject to Compensation Committee approval, you will receive a one-time grant of
restricted share units equal in value to approximately $200,000 at the date of
grant. The grant date will be the next regularly scheduled meeting of the
Compensation Committee of Sunoco’s Board of Directors following your start date.
The number of share units awarded will be determined on the date of grant by
dividing the targeted value by the closing common stock share price on the grant
date. The share units will vest on the third anniversary of the date of grant,
and the distribution will be made to you in the form of net common shares after
taxes within 2-1/2 months after the vesting date. Dividend equivalents accrued
up through the vesting date will be paid in cash net of required taxes. A
voluntary termination by you or termination by the Company for any reason, other
than pursuant to a change in control, will result in the forfeiture of any
unvested share units. All long-term incentive awards granted to our executives
are made under the Company’s Long-Term Performance Enhancement Plan II
(“LTPEPII”), and you will receive a separate award document related to this
sign-on equity award after the grant date.

For the 2010 annual equity grant cycle, you will be eligible to receive equity
grants consistent with your position. By way of example, the 2008 target equity
grant value for this position was approximately $800,000, equally split in value
between stock options and performance-based common stock units (“CSUs”). The CSU
performance metrics are reviewed and will be approved at the March Compensation
Committee meeting. For the most recent performance-based CSUs granted, the
performance measure is Total Shareholder Return measured against the proxy peer
companies. Please note that equity award mix and the CSU performance metrics are
reviewed annually by the Compensation Committee, and are subject to change in
future years at the discretion of the Committee. The March 2010 equity awards
will be made under LTPEP II, and you will receive separate award documents.

Stock Ownership Guidelines

Sunoco executives are subject to stock ownership guidelines that are expected to
be met within 5 years. The ownership guidelines, expressed as a multiple of base
salary, vary by job level. For 2010, the guideline is currently 3 times the
annual salary. Restricted share units and CSUs do not count toward these share
ownership guidelines until fully vested, and stock options do not count toward
these guidelines until exercised, and, in each case, only the underlying shares
received and held count.

Relocation

Sunoco’s relocation policy will be made available to you and includes temporary
living arrangements and reimbursement for all reasonable and customary home
purchase costs, moving, storage and other incidental relocation expenses. The
Sunoco relocation policy includes a repayment provision should you leave the
company within 24 months from date of hire.



--------------------------------------------------------------------------------

January 19, 2010

Page 3

Paid Time Off

You will be entitled to 200 hours of paid vacation annually. In addition, you
will also be allocated either 18 or 24 floating holiday hours each year
depending on whether you elect to participate in Sunoco’s 9/80 program. These
floating holidays are in addition to the normal Company designated holidays.
Since 2010 will be a partial year, your vacation will be pro-rated depending on
your start date.

Benefits

Sunoco provides a full range of benefits for most of its salaried employees
including comprehensive health plans, disability, life insurance, and savings
plans. The disability plan requires a mandatory employee contribution of 0.5% of
base pay annually.

Annually, you will be entitled and encouraged to have a thorough physical
examination performed at no cost to you.

We have announced that we are freezing the benefits under the Sunoco, Inc.
Executive Retirement Plan and the Sunoco, Inc. Retirement Plan effective
June 30, 2010. However, after you have completed one year of service with
Sunoco, you will accrue a benefit under these Plans for the period beginning on
the first of the month following your start date to June 30, 2010. Both credited
service and pensionable earnings will be frozen on June 30, 2010, and
accordingly you will not accrue any additional benefits after that date.

The Sunoco savings plan, SunCAP, matches your contribution up to 5% of your base
pay. Matching amounts in excess of statutory limits will be provided in the
Company’s non-qualified Savings Restoration Plan. Beginning July 1, 2010, Sunoco
is adding a profit-sharing feature to the SunCAP Plan. This contribution is
discretionary on the part of the Company, and can be made in any amount up to 3%
of your annual base pay. Eligibility for both the Company match and the
profit-sharing contribution commences after one year of service.

Every executive, including the Senior Vice President and General Counsel, is an
employee at will. You will be eligible to participate in the Sunoco, Inc.
Executive Involuntary Severance Plan which provides severance payments in the
event of an involuntary termination other than for cause. You will also be
eligible to participate in the Sunoco, Inc. Special Executive Severance Plan,
which provides severance benefits to an executive whose employment is
involuntarily terminated or who resigns for good reason in connection with or
following a change in control, except that you will not be eligible for the
gross-up payment and the associated benefits provided in Section 4.7 “Parachute
Payments” of the Plan.



--------------------------------------------------------------------------------

January 19, 2010

Page 4

More complete descriptions of Sunoco’s plans including the Summary Plan
Descriptions and plan documents are available on request. Enclosed for your
reference please find copies of the Benefits Related Items for Executives,
copies of the two executive severance plans, and moving and relocation
information. The Board and/or the Company reserves the right to make changes to
its policies, procedures and plans at any time.

Please review this offer letter. If you elect to accept our offer, please sign
and return to us a counterpart signature page no later than January 26, 2010.

Congratulations, Stacy! We are eager for you to join the Sunoco team, and look
forward to your positive response.

 

Sincerely, /s/ Dennis Zeleny Dennis Zeleny

 

cc: L. L. Elsenhans

I accept this offer to be Senior Vice President and General Counsel.

 

/s/ Stacy L. Fox Signature